748 F.2d 1568
C. VAN DER LELY N.V., Appellee/Cross-Appellant,v.F. LLI MASCHIO S.n.c., Appellant/Cross-Appellee.
Appeal Nos. 84-1119, 84-1145.
United States Court of Appeals, Federal Circuit.
Nov. 28, 1984.

Appealed from the U.S. District Court of Ohio; John D. Holschuh, judge.
Charles L. Gholz, Oblon, Fisher, Spivak, McClelland & Maier, Arlington, Va., argued for appellant.  With him on the brief were Robert E. Stebens and Patrick P. Phillips, Columbus, Ohio.
Kenneth E. Payne, Finnegan, Henderson, Farabow, Garrett & Dunner, Washington, D.C., argued for appellee.  With him on the brief were Bruce C. Zotter and Richard L. Stroup, Washington, D.C.
Before FRIEDMAN, DAVIS and BALDWIN, Circuit Judges.
PER CURIAM.


1
The judgment of the United States District Court for the Southern District of Ohio is affirmed on the opinion of that court.  561 F. Supp. 16, 222 U.S.P.Q. (BNA) 399.  That court's factual findings were not clearly erroneous, its decisions of legal issues were correct, and insofar as discretion was involved, it did not abuse its discretion.


2
AFFIRMED.